0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No.: 2016/0300816), and further in view of Erez (2016/0162219).
Re Claim 1, Park discloses in Fig. 15, a memory device (100j) comprising:
a memory array (121) comprising a plurality of memory cells; 
a die stack (110, 120) comprising at least a portion of the plurality of memory cells; and 

Park fails to explicitly disclose:
comparing the temperature code of the first die of the die stack to the temperature code of a second die of the die stack and to output the temperature code corresponding to the hottest die between the first die and the second die.
However, Erez discloses in Figs. 2A and 5:
using temperature sensors 112 of memory dies 104 to monitor and select which memory dies to perform memory access operations based on the temperatures of the memory dies (e.g. colder memory dies) while thermal throttling the hottest die (or dies) [0018] and [0037]-[0042].

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique, i.e., To ensure that a maximum temperature limit of the memory dies is not exceeded, the memory system enters into a power/thermal throttling mode, which limits the number of memory access operations or functions (e.g., writes and/or reads) performed on the hottest die or dies, was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).





Re Claim 2, Park as modified by Erez discloses, wherein the plurality of temperature sensors are on-die temperature sensors.

Re Claim 3, Park as modified by Erez discloses, wherein each die of the die stack has a separate temperature sensor.

Re Claim 5, Park as modified by Erez discloses, wherein the temperature code of the first die of the die stack is communicated to the second die by a through silicon via (310).

Re Claim 6, Park as modified by Erez discloses, wherein the temperature code corresponding to a first die and a second die is communicated to a third die of the die stack by a TSV [0126].

Re Claim 7, Park as modified by Erez discloses, wherein the temperature code corresponding to a die of the die stack is output to a mode register of a master die of the die stack [0157].

Re Claim 8, Park as modified by Erez discloses, wherein the mode register is configured to be read and output the temperature codes of the die stack for use in designating a refresh rate of the memory device [0160].

Re Claim 9, Park as modified by Erez discloses, wherein if the temperature code of a die of the die stack is representative of a temperature higher than a threshold temperature, the refresh rate of the memory device is increased [0056] and [0074].


Re Claim 11, Park as modified by Erez discloses, wherein the die stack comprises 4 die [0126].

Re Claim 12, Park as modified by Erez fails to disclose comprising a plurality of die stacks.
However, forming a plurality of die stacks is within the ordinary skill of one in the art and a mere duplication of parts.

Re Claim 13, Park as modified by Erez discloses, wherein the memory device comprises a double data rate type five synchronous dynamic random access memory (DDR5 SDRAM).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No.: 2016/0300816) in view of Erez, and in further view of Sharon et al. (US Pub. No.: 2017/0255403, from hereinafter “Sharon”).

Re Claim 10, Park as modified by Erez fails to disclose, wherein the temperature code is representative of a temperature range.
However, Sharon discloses:
wherein the temperature code (T1-T4) is representative of a temperature range (840) [0094].
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816